Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 25, 2003 (People v Alston, 307 AD2d 1046 [2003]), affirming a judgment of the Supreme Court, Queens County, rendered July 13, 2000.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 *489US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Crane, Krausman and Luciano, JJ., concur.